Exhibit INTELLIGENT INFORMATION ANNUAL REVIEW 2008 TABLE OF CONTENTS 1Letter to Shareholders 4Financial Overview 6Intelligent Information 18Investment Profile and Financial Priorities 19Integration and Savings Programs 20Our People 22Senior Management 24Board of Directors 26 Corporate Responsibility 28Summary Financial Information 33Revenue Profile 34Division Performance 36Corporate Information Information in this annual review is provided as of March 20, 2009, unless otherwise indicated. This document includes summary financial information and should not be considered a substitute for our full financial statements, including footnotes, management/auditors’ reports, and related management’s discussion and analysis (MD&A). You can access our 2008 audited financial statements, MD&A and other annual disclosures in the Investor Relations section of our website, www.thomsonreuters.com, as well as in our filings with securities regulatory authorities. We believe that pro forma financial information provides more meaningful period-to-period comparisons of our 2008 performance because Reuters results prior to the April 17, 2008 acquisition closing date are not included in our Canadian GAAP results. Our pro forma results have been prepared as if the acquisition had closed on January 1, 2007. Pro forma financial information is for informational purposes only and is unaudited. For more information regarding how we prepare pro forma financial information, please see our MD&A. We also use certain non-GAAP financial measures, such as revenue and operating profit from ongoing businesses, free cash flow and underlying free cash flow. Non-GAAP financial measures are defined and reconciled to the most directly comparable Canadian GAAP measures in our MD&A. We use these non-GAAP financial measures as supplemental indicators of our operating performance and financial position. These measures do not have any standardized meanings prescribed by Canadian GAAP and therefore are unlikely to be comparable to the calculation of similar measures used by other companies, and should not be viewed as alternatives to measures of financial performance calculated in accordance with Canadian GAAP. TO OUR SHAREHOLDERS If one set out to design the ideal information company for the 21st century from scratch, we think it would look like Thomson Reuters. Must-have content and software delivered electronically by a trusted source to demanding professionals around the world. With offices in 300 cities, operations in 140 countries and customers in every commercial center, Thomson Reuters is in tune with a world which is professionalizing. United by a powerful and consistent business model, our businesses have the ability to achieve long-term sustainable growth at attractive margins while generating large, dependable free cash flows to reinvest for growth and provide returns to shareholders. ONE COMPANY In April 2008, The Thomson Corporation acquired Reuters Group PLC and created the largest professional information company in the world. The fit and complementarity between the two businesses, cultures and staffs were tailor-made, and we were able to start leveraging our scale almost immediately – forexample, by incorporating Reuters News into products from ourLegal and Science units.
